Proceeding pursuant to CPLR article 78 to review a determination of the respondent Raymond E Martinez, Commissioner of the New York State Department of Motor Vehicles, dated January 26, 2004, which confirmed the findings of an Administrative Law Judge, made after a hearing, that the petitioner violated Vehicle and Traffic Law § 415 (9) (c), and imposed a penalty.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
Contrary to the petitioner’s contention, the administrative determination is supported by substantial evidence (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180 [1978]; Matter of L. Camino Trucking v Martinez, 5 AD3d 597 [2004]).
The petitioner’s remaining contentions are either not properly before this Court or without merit (see Matter of Willets Point Contr. Corp. v Department of Motor Vehs. of State of N.Y., 227 AD2d 411 [1996]). S. Miller, J.P., Ritter, Rivera and Skelos, JJ., concur.